

116 HR 4744 IH: Trump’s Heist Undermines the G7 Act
U.S. House of Representatives
2019-10-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I116th CONGRESS1st SessionH. R. 4744IN THE HOUSE OF REPRESENTATIVESOctober 18, 2019Ms. Frankel (for herself, Mr. Cohen, and Mr. Thompson of Mississippi) introduced the following bill; which was referred to the Committee on Oversight and Reform, and in addition to the Committee on Foreign Affairs, for a period to be subsequently determined by the Speaker, in each case for consideration of such
			 provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the obligation or expenditure of Federal funds for certain agreements relating to the
			 46th G7 Summit, and for other purposes.
	
 1.Short titleThis Act may be cited as the Trump’s Heist Undermines the G7 Act or the THUG Act. 2.Transmittal of documents (a)Transmission requiredNot later than 30 days after the date of the enactment of this Act, the President shall transmit to the Comptroller General of the United States and to the committees listed in subsection (b) copies of each document, record, memo, correspondence, or other communication that relates to the decision to host the 46th G7 Summit at the Trump National Doral Miami.
 (b)Committees listedThe committees listed in this subsection are the following: (1)The Committee on the Judiciary, the Committee on Oversight and Reform, the Committee on Homeland Security, the Committee on Foreign Affairs, and the Committee on Appropriations of the House of Representatives.
 (2)The Committee on the Judiciary, the Committee on Homeland Security and Governmental Affairs, the Committee on Foreign Relations, and the Committee on Appropriations of the Senate.
				3.Prohibition on the use of funds for hosting the G7 summit at the Trump National Doral Miami
 (a)ProhibitionNo Federal funds may be obligated or expended to enter into any new contract, grant, or cooperative agreement for any purpose relating to the 46th G7 Summit with the Trump National Doral Miami, Miami, Florida.
 (b)WaiverThe prohibition under subsection (a) may be waived if the Director of the Secret Service certifies to the committees listed in section 2(b) that an obligation or expenditure is necessary to carry out the duties of the Director under section 3056 of title 18, United States Code, or any other duty under law (including Presidential memorandum) to provide protection to a person.
 (c)G7 definedIn this Act, the term G7 means the organization of leading economies commonly known as the G7 that includes Canada, France, Germany, Italy, Japan, the United Kingdom, and the United States as members, with the European Union as an observer.
			